Case 1:18-cv-24982-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                        IN DIVERSITY
                                          CASE NO.:
 UNITED BANK

          Plaintiff,
 v.

 AQUILINO MELO and
 SPIRIT MARINE VENTURES, LTD,
 a British Virgin Islands Company,

       Defendants.
 __________________________________/

                                            COMPLAINT

          COMES NOW Plaintiff, UNITED BANK., and hereby files this Complaint against the

 Defendants, AQUILINO MELO [“MELO”] and SPIRIT MARINE VENTURES, LTD, a British

 Virgin Islands Company, and alleges upon information and belief as follows:

          1.       Subject matter jurisdiction is predicated upon 28 U.S.C. § 1332 Diversity of

 Citizenship as no Plaintiff and Defendant are citizens of the same state and the amount in

 controversy exceeds Seventy Five Thousand Dollars ($75,000.00) exclusive of costs, interest and

 attorney’s fees.

          2.       Plaintiff, UNITED BANK is a corporation formed under the laws of the State of

 Connecticut. Plaintiff, UNITED BANK’S corporate headquarters is located at 45 Glastonbury

 Boulevard, Glastonbury, CT, 06033. UNITED BANK is a citizen of Connecticut for the purpose

 of Diversity Jurisdiction.



          3.       Defendant MELO is believed to be a citizen and resident of the State of Florida,

 currently residing at 9300 SW 153rd Passage, Miami, Florida 33196.
 {219833.0010/L4426149_1}
Case 1:18-cv-24982-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 2 of 6



          4.       Defendant SPIRIT MARINE VENTURES, LTD, is a British Virgin Islands

 Company located at 197 Main Street, PO Box 4493, Road Town, Tortola, British Virgin Islands.

 Defendant MELO is the Sole Director of said Company.

          5.       Defendants MELO and SPIRIT MARINE VENTURES, LTD became indebted to

 CGI FINANCE, INC. in the principal sum of $3,850,000.00 for the purchase of a 2008 74’ Viking,

 Hull Serial Number VKY74036L708, with dual engines, ID numbers P536106639 and

 S536106639, together with all accessions, attachments, accessories, appliances, fixtures, rigging,

 furniture, substitutions and equipment placed in or on the Vessel, which debt was payable in

 accordance with a Marine Note and Security Agreement, executed and delivered on September 9,

 2008. A copy of said Note is attached hereto as Exhibit A.

          6.       In order to secure the payment of said indebtedness and interest thereon, Defendants

 MELO and SPIRIT MARINE VENTURES, LTD, executed and delivered to CGI FINANCE. INC,

 a Ship Mortgage, dated September, 2008. A copy of the Mortgage is attached hereto as Exhibit

 B.

          7.       On or about June 30, 2011, Defendants defaulted on the Note and Mortgage for

 failing to make payments, and the subject vessel was repossessed and sold, and a deficiency

 balance of $1,478,482.74 remained as of November 18, 2011.

          8.       Subsequently, CGI FINANCE Inc filed suit against Defendants in the Southern

 District of Florida, case styled CGI Finance, Inc. v. Aquilino Melo and Spirit Marine Ventures,

 LTD., bearing case number 11-23498-CIV-JAL.

          9.       On or about April 9, 2012, CGI FINANCE, INC. and Defendants AQUILINO

 MELO and SPIRIT MARINE VENTURES, LTD. entered into a Settlement Agreement wherein

 Defendants MELO and SPIRIT MARINE VENTURES, LTD, agreed to pay CGI Finance, Inc.

 {219833.0010/L4426149_1}
Case 1:18-cv-24982-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 3 of 6



 the total amount of one million ($1,000,000.00) U.S. Dollars over a period of seven and a half

 years. A copy of the executed Settlement Agreement is attached as Exhibit C.

          10.      The terms of the Settlement Agreement provide monthly payments of $2,500.00

 for the first 18 months, and then require payments of $16,372.08 at an interest rate of 4% over the

 next 6 years and a final payment of $16,371.98 in month 84.

          11.      In January of 2014, Defendants MELO and SPIRIT MARINE VENTURES LTD,

 requested a modification of the Settlement Agreement, and on February 1, 2014, CGI Finance,

 Inc. and Defendants MELO and SPIRIT MARINE VENTURES, LTD executed an Addendum to

 the Settlement Agreement which provided a reduction in the monthly payments to $3,500 for one

 year beginning January 2014, and in January of 2015 the payments would increase to $15,112.06

 a month at an interest rate of 4% over the next 7 years. A copy of the addendum is attached as

 Exhibit D.

          12.      In January of 2015, Defendants requested a second modification of the Settlement

 agreement, and a second Addendum to the Settlement Agreement was executed. The payments

 were reduced to $5,500 per month from January 2015 through July 2015, increased to $6,000 from

 August 2015 through December, 2015, and increased the monthly payments in January 2016 to

 $15,112.06 a month at an interest rate of 4%, until the total balance owed was paid in full. A copy

 of the second executed Addendum is attached as Exhibit E.

          13.      On December 15, 2015, the Mortgage was assigned from CGI FINANCE, INC, to

 Plaintiff, UNITED BANK. A copy of the assignment is attached as Exhibit F.

          14.      Defendants became delinquent for their failure to make the payment due on January

 10, 2016 under the Settlement Agreement, and pursuant to the terms of the Settlement Agreement,

 on February 23, 2016, a formal demand letter was sent to Defendants MELO and SPIRIT

 {219833.0010/L4426149_1}
Case 1:18-cv-24982-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 4 of 6



 MARINE VENTURES, LTD, advising the total amount due was $36,883.92, requesting they bring

 the account current, or Plaintiff would file this instant suit. A copy of the Demand Letter is as

 attached Exhibit G.

 15.      On or about February 28, 2016, Defendant MELO made a partial payment of $6,000.00 to

 UNITED BANK, which was applied to the interest due for the January 2016 payment, leaving a

 deficiency in the amount of $30,883.92.

          16. The Settlement Agreement provides that upon default, Plaintiff shall file sworn

 affidavit of non-payment, and shall be entitled to entry of Final Judgment against Defendants

 MELO and SPIRIT MARINE VENTURES, LTD, in the amount of $1,502,625.30, less payments

 made by MELO pursuant to the Settlement Agreement, plus Florida statutory interest at the time

 of the default, and attorney’s fees and costs arising from said default (See Exhibit C). Accordingly,

 an affidavit of non -payment executed by Jenny Hyson, AVP, Loss Mitigation Manager of

 UNITED BANK is attached as Exhibit H.

          16.      As a result of the default pursuant to the terms of the Settlement Agreement,

 UNITED BANK filed suit again in the United States District Court for the Southern District of

 Florida, Case No. 16-cv-20894.

          17.      During the pendency of the lawsuit, the loan was sold to UBM16, LLC. However,

 UNITED BANK still is the servicer of the loan and has standing to bring suit in its own name.

          18.      The second lawsuit was settled, and a second Settlement Agreement was prepared

 and agreed to. A true and correct copy of the Second Settlement Agreement attached hereto as

 Exhibit I.

          19.      As part of the second Settlement Agreement, Mr. MELO agreed to begin monthly

 payments of $6,000.00 each for a period of twelve months at a 4% interest rate. At the end of

 {219833.0010/L4426149_1}
Case 1:18-cv-24982-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 5 of 6



 eleven (11) months (July 2017), the payments were to be renegotiated to either an increased

 amount acceptable to Plaintiff or a lump sum payment. See Exhibit I.

          20.      Mr. MELO subsequently agreed to increase payments to $9,000.00 per month

 pursuant to the terms of the Settlement Agreement. However, Mr. Melo never signed any

 modification regarding the amount of the payments despite being sent a draft for execution.

          21.      Mr. MELO performed under the terms of the modified second Settlement

 Agreement by making payments. The last payment made by Mr. MELO was on September 11,

 2018 for $9,000.00.

          22.      Mr. MELO is currently in default of the terms of the Second Settlement Agreement

 for failure to make payments owing, as well as failure to negotiate a higher payment and/or lump

 sum payment with Plaintiff.

          23.      Mr. MELO was sent written notice of failure to make payments pursuant to the

 terms of the Second Settlement Agreement and has failed to cure the default within the time frame

 permitted. A copy of the Notice letter is attached hereto as Exhibit J.

          24.      The Second Settlement Agreement provides that in the event of default, Plaintiff

 may file suit for the entire deficiency balance owing and shall be entitled to the entry of a stipulated

 final judgment. See Exhibit I.

          25.      As of November 1, 2018 Defendants MELO and SPIRIT MARINE VENTURES,

 LTD owe Plaintiff UNITED BANK the principle amount of $814,703.90, plus $1,874.93 in

 interest for a total owed of $816,578.83, plus interest at a rate of 4%, or $89.28 per diem. See

 Payoff attached as Exhibit K.

          26.      Plaintiff, UNITED BANK is obligated to pay its attorneys a reasonable fee for their

 services and Defendants MELO and SPIRIT MARINE VENTURES, LTD are liable for attorney’s

 {219833.0010/L4426149_1}
Case 1:18-cv-24982-FAM Document 1 Entered on FLSD Docket 11/29/2018 Page 6 of 6



 fees in accordance with the Marine Note and Security Agreement, and Mortgage as executed and

 delivered. See Exhibit C paragraph 7.

          WHEREFORE, the premises considered, Plaintiff, UNITED BANK prays as follows:

          1.       That judgment be entered for Plaintiff, UNITED BANK, against Defendants

 MELO and SPIRIT MARINE VENTURES LTD, for the debt evidenced by the Second Settlement

 Agreement in the principal amount of $814,703.90, plus $1,874.93 in interest for a total owed of

 $816,578.83 (as of November 1, 2018), plus accruing interest at the per diem rate of $89.28, and

 attorneys’ fees, costs and expenses; and

          2.       That Plaintiff receives such other relief as this Court may deem just and proper.

 Dated: November 29, 2018

                                                 By: s/ Adam B. Cooke______________
                                                    Robert D. McIntosh (FBN: 115490)
                                                    rdm@gunthermcintosh.com
                                                    Adam B. Cooke (FBN: 0634182)
                                                    gunthermcintosh.com
                                                    GUNTHER McINTOSH, PLLC
                                                    888 S.E. 3rd Avenue, Suite 201
                                                    Fort Lauderdale, Florida 33316-1159
                                                    Phone: (954) 660-9888
                                                    Fax: (954) 760-9531
                                                   Attorneys for Plaintiff




 {219833.0010/L4426149_1}
